McLean v Sachem Cent. Sch. Dist. (2020 NY Slip Op 04387)





McLean v Sachem Cent. Sch. Dist.


2020 NY Slip Op 04387


Decided on August 5, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 5, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
JOSEPH J. MALTESE
ANGELA G. IANNACCI, JJ.


2016-11953
 (Index No. 19038/12)

[*1]Marilyn McLean, et al., respondents, 
vSachem Central School District, appellant, et al., defendant.


Ingerman Smith, LLP, Hauppauge, NY (Christopher Clayton of counsel), for appellant.
Ray, Mitev & Associates, LLP, Miller Place, NY (Vesselin Mitev of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of contract, the defendant Sachem Central School District appeals from an order of the Supreme Court, Suffolk County (William B. Rebolini, J.), dated September 15, 2016. The order, insofar as appealed from, denied that branch of the defendants' motion which was for summary judgment dismissing the complaint insofar as asserted against the defendant Sachem Central School District and granted that branch of the plaintiffs' cross motion which was for summary judgment on the issue of liability on the cause of action to recover damages for breach of contract insofar as asserted against the defendant Sachem Central School District.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (McLean v Sachem Cent. Sch. Dist., ___ AD3d ___ [Appellate Division Docket No. 2018-13902; decided herewith]; see CPLR 5501[a][1]).
BALKIN, J.P., LEVENTHAL, MALTESE and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court